Title: To Thomas Jefferson from Archibald Stuart, 31 December 1796
From: Stuart, Archibald
To: Jefferson, Thomas


                    
                        Dr Sir
                        Staunton 31st. Decr. 1796.
                    
                    Considering the attempts which will probably be made by some of the friends of Great Britain to widen our breach with France I feel an Inclination to forward a memorial to Congress from this quarter declaring our friendly disposition towards that Nation and that If we should be compelled to take part in the European War we prefer a union with France to that of Any Other power.
                    Lest however such a Measure should tend to embarrass the Government or be attended with evil consequences which I do not foresee I take the liberty of Asking your advice as to the propriety of the measure under my promise of Secrecy.  Out of your Large supply of Chinese Bells I am in hopes you can spare me one without incommoding yourselfe, I mean one of the highest price and to which you will add the expence of Carriage from Philadelphia here; If so the Money shall be remited to you through Mr. S. Clarke. Mr. Cavendish has not yet returned from the assembly. I am Dr Sir yrs. most sincerely
                    
                        Archd Stuart
                    
                